Wells, J.
(dissenting) : It seems to me that the effect of the foregoing opinion is, in substance, that a person can contract for the purchase of real estate, make a reasonable payment on it, and then, if the venture proves a profitable one, pay the balance and take his deed, but, if it proves otherwise, refuse to carry out his contract and recover back all he has paid, unless the seller' is willing to allow a cloud to remain upon the record title to his land. I do not think this is the law. There is.no question of rescission in this case.